DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 16: The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pervan (US 2016/0153200 A1).
With regard to claim 1: Pervan discloses a set of essentially identical subfloor panels (1, 1’) comprising a joint capable of being glued, wherein the joint comprises a strip (6) which protrudes from a first joint edge at an edge of a panel (1), 
5wherein the joint comprises an element groove (14) at an underside of an adjacent edge of an adjacent panel (1’) and adjacent a second joint edge of the adjacent edge (fig. 13e), 
wherein the strip (6) comprise an element (8) which is configured to cooperate, in a joined position of the edge and the adjacent edge, with the element groove (14) for positioning of the panel (1) relative to the adjacent panel (1) in a first horizontal direction and the first joint edge is 10configured to cooperate with the second joint edge for positioning of the panel (1) relative the adjacent panel (1’) in a second opposite horizontal direction (fig. 13e; par. 0146), 
wherein an element top surface of the element (8) is configured to contact, in the joined position, with a groove top surface of the locking groove (14) for 5positioning of the panel relative the adjacent panel (1’) in a second vertical direction (fig. 13e).  
wherein the joint comprises a flexible tongue (10) at an outer part of the strip (6) and a tongue groove (A) below the element groove (14) or a flexible tongue (10) below the element groove (14) and a tongue groove (A) at an outer part of the strip (fig. 13e), 
15wherein the flexible tongue (10) is configured to cooperate, in the joined position, with the tongue groove (A) for positioning of the panel (1) relative to the adjacent panel (1’) in a first vertical direction (fig. 13e), 
wherein the joint is configured for a joining of the edge and the adjacent edge by a vertical motion of the edge relative to the adjacent edge (fig. 13e), 

Examiner notes that a flow resistance towards the lower surface would be larger than a flow resistance towards the upper surface as the smaller area toward the lower surface is more restrictive with greater area of contact. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    310
    401
    media_image1.png
    Greyscale

Fig. 13e: Pervan (US 2016/0153200 A1)
With regard to claim 3: Pervan discloses a first upper joint edge surface (A) of the first joint edge is configured to cooperate, in the joined position, with a second upper joint edge surface (B) of the 
With regard to claim 7:  Pervan discloses an element side surface (left vertical surface) of the element (8) is configured 25to cooperate with an element groove side surface (left vertical surface of 14) for positioning of the panel (1) relative the adjacent panel (1’) in the first horizontal direction, wherein the element side surface and25Attorney Docket No. 1033462-000585 element groove side surface are configured to prevent or reduce the amount of glue displaced towards the outer part of the strip (6) (fig. 13e).  
With regard to claim 59: Pervan discloses that the joint comprises a lower surface adjacent the element groove (14) which is configured to be positioned, in a joined position, at a fifth distance from an upper surface of the strip (6) (fig. 13e).  
With regard to claim 11: Pervan discloses that the panel (1) and the adjacent panel (1’) are wood based panels (par. 0003).  
With regard to claim 17: Pervan discloses that the wood based panels include HDF (par. 0009-0010)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US 2016/0153200 A1) in view of Pervan (US 2004/0139678 A1).
With regard to claim 104: Pervan ‘200 does not disclose in the joined position, a third distance between the first upper joint edge surface and the second upper joint edge surface is in the range of about 0.05 mm to about 0.3 mm.  
However, Pervan ‘678 discloses a maximum gap between two floorboards of 0.06mm, a gap of 0.01-0.1 mm for laminate floorboards, and a gap of 0.1-0.2mm for solid wood floors (par. 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Pervan ‘200 to a third distance between the first upper joint edge surface and the second upper joint edge surface in the range between about 0.05 mm to about 0.3 mm such as taught by Pervan ‘678 in to provide a desire aesthetic where gaps are not visually distinguishable from neighboring gaps. 
With regard to claim 5: Pervan ‘200 as modified by Pervan ‘678 discloses that the first joint edge comprises third lower joint edge surface (C), which is adjacent and below the first upper joint edge surface (A) and the second joint 15edge comprises a fourth lower joint edge surface (D), which is adjacent and below the second upper joint edge surface (B), wherein a fourth distance, in the joined position, between the third lower joint edge surface (C) and fourth lower joint edge surface (D), is greater than the third distance (fig. 13e).  

Claim 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US 2016/0153200 A1).
With regard to claim 16: Pervan does not disclose the fifth distance is the range of about 0.2  mm to about 0.5 mm.  Examiner notes that term “about” found in the recitation of the range will to some degree include values below 0.2 mm and above 0.5 mm.

.

Response to Arguments
Regarding the allowable subject matter, Applicant argues that the glue is not positively recited in claims 8 and 10.
Examiner respectfully submits that claim 1 recites the functional use of a joint configured to be glued.  However, claims 8 and 10 further limit the scope of claim 1 by defining the properties of the glue or the type of glue material, which is interpreted as a positive recitation. 
The objection of claim 5 has been withdrawn in view of the amendment filed 12/20/21.
The rejection of claims 5-6, 9 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 12/20/21.
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
With respect to figs. 13e and 13g of Pervan, Applicant argues that no contact is present between the alleged element top surface and the alleged groove top surface.  Applicant submits that this is made clear by the presence of double lines.  
Examiner acknowledges that fig. 13g of Pervan shows a double line with a space therebetween indicating no contact, however, fig. 13e of Pervan shows a single black line with no space therebetween.  Accordingly, it is the Examiner’s position that fig. 13e show contact occurs between the element top surface and groove top surface as no space is found therebetween.

Examiner notes that claim 18 is dependent upon withdrawn claim 12 and therefore has been withdrawn.
Allowable Subject Matter
Claims 6, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 10, the combination of all the elements of the set of essentially identical subfloor panels, wherein the element of the glue is positively claimed, including all the limitations of the base claim and any claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633